The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sidharth Kapoor on 13 May 2022.
The application has been amended as follows:
1.	(Currently Amended) 	A non-transitory computer readable storage medium comprising a plurality of computer readable instructions stored thereon that, when executed by a processor, configure the processor to:
navigate a robot through a route and collect data from sensor units coupled to the robot;
generate at least one probability distribution function (PDF) of at least one respective parameter of the robot based on the data from the sensor units, the at least one respective parameter comprising a measurement of a physical feature, motion, or internal characteristic of the robot;
determine at least one value for the respective at least one parameter based on the respective at least one PDF; and
move the robot with electro-mechanical components along the route based on the at least one value of each of the respective at least one parameter.
2.	(Original) 	The non-transitory computer readable storage medium of Claim 1, wherein, 
each PDF of the at least one PDF is generated using measurements from two or more sensor units.
3.	(Original)	The non-transitory computer readable storage medium of Claim 1, wherein,
the at least one PDF comprises, at least in part, a PDF of a navigation parameter of the robot.
4.	(Original)	The non-transitory computer readable storage medium of Claim 1, further comprising computer readable instructions to configure the processor to:
generate a computer readable map based on the at least one value for the respective at least one parameter, the computer readable map comprising localized objects and the route.
5.	(Original)	The non-transitory computer readable storage medium of Claim 1, further comprising computer readable instructions to configure the processor to:
determine if one or more sensors and odometry units of the robot require calibration from a human based on a variance of the PDF of the respective parameter meeting or exceeding a prescribed variance threshold.
6.	(Original)	The non-transitory computer readable storage medium of Claim 1, further comprising computer readable instructions to configure the processor to:
determine a measurement bias of a gyroscope by measuring a second value from gyroscope at designated locations along the route where the robot is idle upon a flat surface, the second value being equal to the measurement bias.
7.	(Currently Amended)	A non-transitory computer readable storage medium comprising a plurality of computer readable instructions stored thereon that, when executed by a processor, configure the processor to:
navigate a robot along a route and collect data from sensors coupled to the robot;
generate a probability distribution function (PDF) of at least one parameter of the robot based on the data from sensors, the at least one parameter describing a physical feature, movement, or internal characteristic of the robot;
determine at least one value for the respective at least one parameter based on the respective at least one PDF; 
produce a map of an environment of the robot based on the at least one value, the map comprising the route and objects localized therein; and
move the robot with electro-mechanical components along the route utilizing the map.
8.	(Cancelled) 
9.	(Original)	The non-transitory computer readable storage medium of Claim 7, wherein, the at least one PDF is calculated using, at least in part, a kinematic model of the robot.
10.	(Original)	The non-transitory computer readable storage medium of Claim 7, further comprising computer readable instructions to configure the processor to:
utilize the at least one value and a predetermined kinematic model of the robot to determine a second value of a second parameter of the robot, the second value of the second parameter being utilized to determine actuator commands to configure motions of the robot in accordance with the kinematic model and the route.
11.	(Original)	The non-transitory computer readable storage medium of Claim 7, wherein,
the at least one PDF comprises, at least in part, a PDF for a distribution of gyroscope biases, the gyroscope biases being measured at points along the route when the robot is idle upon a flat surface.
12.	(Original)	The non-transitory computer readable storage medium of Claim 7, wherein, the at least one PDF comprises, at least in part, a PDF for biases of one or more navigation parameters of the robot.
13.	(Original)	The non-transitory computer readable storage medium of Claim 7, wherein,
the at least one PDF comprises, at least in part, PDF for a distribution of time delays between measurements received by the processor from a first sensor unit and a second sensor unit;
the respective value determined based on the PDF represents a most probable or average value of the time delay; and
the map is produced based on measurements from the first and second sensor units by accounting for the value of the time delay between measurements from the respective first and second sensors.
14.	(Currently Amended)	A method for determining a parameter of a robot, comprising:
navigating the robot along a route while collecting data from sensors coupled to the robot;
calculating at least two values of the parameter based on measurements from at least two respective sensor units, the at least two values being calculated based on a predetermined equation or model;
collecting measurements of the at least two values as or after the robot navigates the route to generate a probability density function (PDF) of the parameter; 
estimating a first value of the parameter based on the PDF; and 
moving the robot with electro-mechanical components along the route based on the first value.
15.	(Currently Amended)	The method of Claim 14, wherein,
the estimated first value comprises a deviation from an ideal value of the parameter, the ideal value is a value of navigation parameter specified by a predetermined calibration default

16.	(Original)	The method of Claim 14, further comprising:
producing a computer readable map based on, at least in part, the first value, the computer readable map comprising the route and localized objects.
17.	(Original)	The method of Claim 14, wherein,
the at least two values comprise a first value and a second value, the first value being calculated using standalone laser odometry and the second value comprising gyroscope measurements; and
the estimated first value comprises a time delay between measurements between the standalone laser odometry and gyroscope which indicate the robot is turning during portions of the route.
18.	(Original)	The method of Claim 17, further comprising:
measuring biases of the gyroscope at locations where the robot is idle upon a flat surface; and
accounting for the measured biases of the gyroscope during estimation of the first value of the time delay.
19.	(Original)	The method of Claim 14, wherein,
the first value comprises a measure of wheel separation of the robot determined, in part, using a kinematic model of the robot.		
ALLOWABLE SUBJECT MATTER
Claims 1-7, and 9-19 are pending and allowed.  Claims 1, 7, 14, and 15 are currently amended.  Claim 8 is cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Griffin et al. US  2018/0147721 A1 teaches methods for remote operating and/or monitoring of a robot. In some exemplary implementations, a robot can be communicatively coupled to a remote network. The remote network can send and receive signals with the robot. In some exemplary implementations, the remote network can receive sensor data from the robot, allowing the remote network to determine the context of the robot. In this way, the remote network can respond to assistance requests and also provide operating commands to the robot.
In regarding to independent claims 1, 7, and 14, Griffin taken either individually or in combination with other prior art of record fails to teach or render obvious a method for navigating a robot along a route and collect data from sensors coupled to the robot; generating a probability distribution function (PDF) of at least one parameter of the robot based on the data from sensors, the at least one parameter describing a physical feature, movement, or internal characteristic of the robot;
determining at least one value for the respective at least one parameter based on the respective at least one PDF; and moving the robot with electro-mechanical components along the route based on the at least one value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667